DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because: the person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). Applicant is respectfully requested to file a power of attorney and to resubmit the terminal disclaimer. No additional fee is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,863,721 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in claims 1 and 3 of the instant application are also recited in claims 1 and 2, respectively, of the ‘721 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gor Pets Flex Spike Ring Dog Chew Toy,” Amazon.com (comments dating from as early as 7/6/2015; hereinafter Gor Pets) (enlarged item image also provided as separate NPL), in view of and Ohanessian, U.S. Patent Application Publication No. 2015/0223594 A1.
Re Claim 1, Gor Pets teaches an animal dental care device (see, e.g., item description on p. 1) comprising:
A ring (see figure on p. 1 and enlarged image) having an inner surface (inner surface of ring) and an outer surface (outer surface of ring), the inner surface having a first annulus (portion of inner surface of ring which forms an identical portion of the ring which Applicant’s Specification discloses as the first annulus; see figure on p. 1 and enlarged image) and a second annulus (another portion of inner surface of ring which forms an identical portion of the ring which Applicant’s specification discloses as the second annulus; see figure on p. 1 and enlarged image), the outer surface having a third annulus (portion of outer surface of ring which forms an identical portion of the ring which Applicant’s Specification discloses as the third annulus; see figure on p. 1 and enlarged image) and a fourth annulus (another portion of outer surface of ring which forms an identical portion which Applicant’s Specification discloses as the fourth annulus; see figure on p. 1 and enlarged image);
A first plurality of teeth (“spikes” located on the portion of inner surface of ring) disposed onto the first annulus (see id.);
A second plurality of teeth (“spikes” located on the another portion of inner surface of ring) disposed onto the second annulus (see id.);
A third plurality of teeth (“spikes” on the portion of outer surface of ring) disposed onto the third annulus (see id.
A fourth plurality of teeth (“spikes” on the another portion of outer surface of ring) disposed onto the fourth annulus. See id. 
Gor Flex does not teach that the teeth of at least one of the first and second pluralities of teeth are hook shaped, but are instead spike-shaped. See id. Gor Flex additionally does not teach that the first and second pluralities of teeth are counter oriented, and the third and fourth pluralities of teeth are counter oriented.
Ohanessian, similarly directed to an animal dental care device (see paragraph [0072]), teaches a base (104) having first, second, third, and fourth pluralities of teeth (108 on different portions of the base; see figures 4A-5C), wherein the teeth of at least one of the first and second pluralities are hook shaped (see figures 4A-4B), and wherein at least one of the third and fourth pluralities of teeth are hook shaped. See id. Ohanessian further teaches that the first plurality of teeth and the second plurality of teeth are counter oriented (see figure 4B) forming a first plurality of channels (channels between adjacent 108, where the dog’s tooth is depicted) between proximate teeth of the first plurality of teeth and teeth of the second plurality of teeth, wherein the third plurality of teeth and the fourth plurality of teeth are counter oriented (see id.) forming a second plurality of channels (another of the channels between adjacent 108) between proximate teeth of the third plurality of teeth and teeth of the fourth plurality of teeth (see figures 4B-5C; see also figure 1B for an comprehensive image), wherein each of the first plurality of channels has a cross-sectional area dimensioned to receive a tooth of the animal therethrough (see figure 4B, showing the animal’s tooth in the first plurality of channels), the corresponding first and second plurality of teeth that form each of the first plurality of channels are positioned to abut multiple sides of the tooth. See id., showing 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the teeth of at least one of the first and second pluralities of teeth, and the teeth of at least one of the third and fourth pluralities of teeth, of Gor Flex to be hook shaped, as taught by Ohanessian, in order to enhance dental cleaning of the animal’s teeth as it plays with the toy, the hook shape gently scraping and rubbing against the teeth, thus cleaning them. See Ohanessian at paragraphs [0073] and [0083]-[0084].
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gor Flex to have the first plurality of teeth and the second plurality of teeth be counter oriented forming a first plurality of channels between proximate teeth of the first plurality of teeth and teeth of the second plurality of teeth, wherein the third plurality of teeth and the fourth plurality of teeth are counter oriented forming a second plurality of channels between proximate teeth of the third plurality of teeth and teeth of the fourth plurality of teeth, wherein each of the first plurality of channels has a cross-sectional area dimensioned to receive a tooth of the animal therethrough, the corresponding first and second plurality of teeth that form each of the first plurality of channels are positioned to abut multiple sides of the tooth, as taught by Ohanessian, in order to frictionally abrade the teeth on all exposed portions of the teeth, for optimum and efficient cleaning. See Ohanessian at paragraphs [0073] and [0083]-[0084].
see Gor Flex at p. 1: “Made of thermoplastic rubber; tough and flexible”), silicone rubbers, saturated rubbers, and unsaturated rubbers.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant argues that, “Gor Pets nowhere discloses the ring having an inner surface and an outer surface, the inner surface having a first annulus and a second annulus, the outer surface having a third annulus and a fourth annulus. Further, Gor Pets nowhere discloses a first plurality of teeth disposed onto the first annulus, a second plurality of teeth disposed onto the second annulus, a third plurality of teeth disposed onto the third annulus, and a fourth plurality of teeth disposed onto the fourth annulus.” Rem. 10-11.
Applicant’s argument is not persuasive, at least because the argument amounts to an assertion not supported by objective evidence. The Action provides mapping of Gor Pets to each of the claimed inner and outer surfaces; first, second, third, and fourth annuli, and first, second, third, and fourth plurality of teeth. Notably, the Action indicates that the inner and outer surfaces and annuli of Gor Pets are all at identical locations as those disclosed in Applicant’s device as disclosed in the Specification and figures. Furthermore, as shown in the Gor Pets figure, all of those recited structures have pluralities of teeth disposed on them.
Applicant argues that “Ohanessian nowhere discloses the toothbrush comprising a ring having an inner surface and an outer surface, the inner surface having a first annulus and a second annulus, the outer surface having a third annulus and a fourth annulus. Further, Ohanessian nowhere discloses a first plurality of teeth disposed onto the first annulus, a second plurality of teeth disposed onto the second annulus, a third plurality of teeth disposed onto the third annulus, and a fourth plurality of teeth disposed onto the fourth annulus.” Rem. 11-12, 16.
Applicant’s argument is not persuasive, because it attacks Ohanessian singly for allegedly failing to teach what the combination of Gor Pets and Ohanessian teaches. In particular, Ohanessian is not cited for teaching the claimed inner and outer surfaces or annuli; instead, Gor Pets teaches that feature. Gor Pets further teaches the first, second, third, and fourth pluralities of teeth disposed on the claimed locations. Accordingly, Applicant’s argument, attacking one prior art reference where the combined teachings are cited, is unpersuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ohanessian “discloses a toothbrush with bristles positioned at a bristle portion wherein bristles are configured to extend radially outward in 360 degrees around the bristle portion in order to clean the animal’s teeth. However, Ohanessian nowhere discloses a first and second plurality of teeth, a third and fourth plurality of teeth.” Rem. 14-15 (citing Ohanessian at paragraphs [0073], [0083], and [0084]).
Applicant’s argument again attacks Ohanessian solely, therefore ignoring the actual rejection and combination of teachings proffered above by the Examiner. Furthermore, Ohanessian teaches first, second, third, and fourth pluralities of teeth. See figure 1B. Furthermore, Ohanessian clearly illustrates at least in figure 4B that the pluralities of teeth are hook shaped.
	Applicant argues that Ohanessian does not teach the new limitations in claim 1 that were previously recited in claim 2. Rem. 16-17.
	Applicant’s argument, referring back to the previous argument that Ohanessian does not teach the teeth disposed on the annuli as claimed, fails for the same reasons as discussed supra. Applicant’s argument presents no substantive arguments directed specifically to the newly-recited features. See id.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642